Title: Benjamin Harrison to Virginia Delegates, 18 May 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
In Council. May 18th: 1782.
We are obliged to you for your communications of the 4th. Instant; I hope there can be no doubt of America’s complying strictly with her engagements to our Allies; there is none here every person that I converse with seems to think it our Interest as well as duty. Our Assembly is at last doing duty and from the complexion of the house I have great hopes something clever will be done. The sending Ships of the enemy here to load Tobacco for the British Merchants gives great umbrage, as indeed it ought; we have suffered too much already by an intercourse with the British. I beg of you never to countenance it again, for be assured if you do, it will be attended with bad consequences, as no means will be left untried to bring the people over to comply with the views of the British Parliament. The offer that Mr Morris has accepted was in part made to me and would have been attended with great advantage to the state in her distresses but was refused as inconsistent with our duty to our Allies and to America.
I am. &c.
